DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ERIKA DAUBENMIRE,
                            Appellant,

                                   v.

                        D.R. HORTON, INC.,
                              Appellee.

                             No. 4D21-2637

                         [October 13, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet C. Croom, Judge; L.T. Case No. 31-2019-CA-
000632.

   Christopher M. Rotunda of Graves Thomas Rotunda Injury Law Group,
Vero Beach, for appellant.

   Crystal L. Arocha, G. Martina Lanfersiek and Michael J. Lynott of
Milber, Makris, Plousadis & Seiden, LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.